                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION
                                                                                  FILED
                                                                           Scott L. Poff, Clerk
RICKEY P. HARRIS,                         )                             United States District Court

                                          )                       By tblanchard at 12:52 pm, Jan 28, 2019

      Plaintiff,                          )
                                          )
v.                                        )           CV418-234
                                          )
FEDERAL NATIONAL MORTGAGE,                )
                                          )
      Defendant.                          )



                   REPORT AND RECOMMENDATION

      This case should be DISMISSED without prejudice because

plaintiff Ricky Harris has failed to make his first partial filing fee payment.

Doc. 6 at 3 (December 20, 2018 Order permitting plaintiff to proceed with

a reduced filing fee of $180 over the course of three monthly installments,

and warning of dismissal if he failed to comply); see Fed. R. Civ. P. 41(b);

L.R. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (courts

have the inherent authority to dismiss claims for lack of prosecution);

Mingo v. Sugar Cane Growers Co-op, 864 F.2d 101, 102 (11th Cir. 1989);

Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir. 1983); Floyd v. United

States, CV491-277 (S.D. Ga. June 10, 1992).

      This report and recommendation (R&R) is submitted to the district

judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this
Court’s Local Rule 72.3. Within 14 days of service, any party may file

written objections to this R&R with the Court and serve a copy on all

parties. The document should be captioned “Objections to Magistrate

Judge’s Report and Recommendations.” Any request for additional time

to file objections should be filed with the Clerk for consideration by the

assigned district judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district   judge    will   review   the magistrate   judge’s   findings    and

recommendation pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp., 648

F. App’x 787, 790 (11th Cir. 2016); Mitchell v. U.S., 612 F. App’x 542, 545

(11th Cir. 2015).

      SO REPORTED AND RECOMMENDED, this                        25th       day of

January, 2019.

                                        _______________________________
                                        CHRISTOPHER L. RAY
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                       2
